Citation Nr: 1012116	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-09 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to July 
1970. He was awarded the Purple Heart for wounds received in 
action on January 21, 1970.  He was also awarded a Combat 
Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In February 2009, the Board remanded 
the issues currently on appeal.  


FINDINGS OF FACT

1.  The Veteran's PTSD causes occupational and social 
impairment, with deficiencies in most areas, but does not 
result in total occupational and social impairment.

2.  Prior to August 2009, the Veteran had Level I hearing in 
his right ear and Level II hearing in his left ear; from 
August 2009, the Veteran had Level I hearing in his right ear 
and Level VI hearing in his left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2009).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.85, Part 4, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in June 2003.  The Veteran was 
subsequently issued another VCAA letter in April 2009.  
Cumulatively, the VCAA letters fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claims.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; and (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluations 
assigned following the grants of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initially assigned disability ratings and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a statement of the case 
(SOC) which contained, in pertinent part, the pertinent 
criteria for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  This information was also provided in the 
April 2009 letter.  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case, an SOC and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, Social Security Administration 
(SSA) records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  The examinations are adequate as the examiner 
reviewed the pertinent history, examined the Veteran, 
discussed current symptoms, and provided rationale.  
Therefore, the examinations in this case are adequate upon 
which to base a decision.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  In fact, the claims 
were already remanded for new examinations.  The VA 
examination reports are thorough and supported by the record.  
The records satisfy 38 C.F.R. § 3.326.  There has been 
compliance with the instructions in the prior Board remand. 

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which a veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability level of each disability uniform 
ratings are warranted.


PTSD

The Veteran was afforded a VA examination in October 2003.  
At that time, he indicated that he would get depressed, would 
not want to go outside, and would hyperventilate.  He also 
indicated that he had daily thoughts of Vietnam.  Mental 
status examination revealed that the Veteran looked older 
than his stated age.  He was casually dressed and 
appropriately groomed.  He acknowledged suffering from 
extreme anxiety and depression.  He denied the presence of 
auditory or visual hallucinations or other psychotic 
processes.  He also denied the presence of paranoia, 
delusions, or ideas of reference.  He evidenced difficulty 
with attention and calculations.  He was unable to complete 
serial 7's.  He also had difficulty with intermediate memory 
and was only able to recall 2/3 objects previously named upon 
three minute recall.  He was found to be able to think on a 
concrete level and his social judgment as assessed via 
hypothetical situations was deemed good.  He was able to 
extrapolate 2/3 proverbs.  He denied homicidal ideation.  He 
stated that he had a history of suicidal ideation in the 
last, but denied any at the present time or any suicide 
attempts.  He reported that his mood was kind of anxious.  
His affect was appropriate to context and setting.  He 
admitted that he had misused Valium.  He also admitted to 
excessive alcohol consumption as well as marijuana use.  
Psychodiagnostic testing was performed which confirmed the 
diagnosis of PTSD.  It was determined that the Veteran was 
competent to handle his own finances.  The examiner opined 
that the level of severity was moderate to moderately severe.  
The global assessment of functioning (GAF) was 48 and had 
ranged from 48 to 55 in the past year.  

VA records reflect that in March 2004, it was noted that the 
Veteran was enrolled in a PTSD program.  In May 2004, it was 
noted that the veteran was on Trazadone for sleep 
disturbance.  The Veteran also continued to report having 
anxiety.  He was subsequently counseled for alcohol and drug 
use, which he stated that he used to self-medicate.  

In a March 2005 report, Charles W. Armistead, M.D., indicated 
that the Veteran reported being unable to work due to his 
inability to focus.  He also related that he had nightmares 
related to his service.  Although it took a lot of 
provocation to get him angry, when angered he would "go."  
He related that he had problems with memory.  He appeared 
depressed.  He did not deal well with people, did not like 
crows, had no marriage plans, did not go out, and did not see 
anyone.  He reported that he slept with one eye opened and 
had loaded guns throughout his home and in his car.  Mental 
status examination revealed that he was oriented in all 
spheres.  His recent memory was defective.  He handled 
abstractions fairly well and his recall was adequate.  He 
employed avoidance techniques and had a loss of interest.  In 
the past, he had had some homicidal and suicidal ideation.  
He was very opinionated.  He had anxiety and panic attacks, 
depression, marked social withdrawal, constriction of 
interests, and was not psychotic.  The diagnosis of PTSD was 
confirmed and this physician agreed that the Veteran was 
competent to handle his own finances.  His GAF was 40-45.  

In August 2009, the Veteran was afforded a VA examination.  
At that time, the Veteran reported having chronic daily, 
severe anxiety as evidenced by severe panic (monthly), 
restlessness, irritability, muscle tension, fatigue, 
insomnia, loss of consciousness, feeling on edge, racing 
thoughts, bad daydreams, fears of losing control, fear of 
heart attack, isolation, fear of something terrible 
happening, racing heart, chest pain, taming of extremities, 
trembling, and difficulty breathing.  The Veteran had on a 
moderate basis derealization, depersonalization, fear of 
passing out, fear of looking foolish, fear of criticism, 
upset stomach, constipation, diarrhea, sweating, lump in his 
throat, weak legs, head/back/neck pain, hot flashes, and cold 
chills.  He also indicated that he had moderate depression; 
severe frustration; loss of interests, motivation, appetite 
and sleep; moderate suicidal ideation (which he later 
denied); hopelessness; poor self image; health worries; loss 
of sex drive; and mild indecision.  There had been no 
suicidal gestures or attempts.  The Veteran stated that he 
last worked in 2002 and that he lost that job after 5 years 
due to failing a drug test.  Since then he had worked short 
term jobs putting up metal buildings.

The examiner indicated that there was a mild impairment in 
substance abuse; moderate impairment in time lost from work; 
moderate impairment in social relationships (he basically had 
one friend); moderate impairment in daily living and leisure 
activities; moderate impairment in violence and 
assaultiveness; moderate impairment in metal disorders and 
current medication; and severe impairment in marital and 
family relationships.  

Mental status examination revealed that the Veteran was 
logical and linear in his thought and the content of speech 
was appropriate and well connected to the topic of 
discussion.  Speech was intense with depressed mood.  There 
were no delusions or hallucinations.  Eye contact was good 
and the Veteran was forthright in his interview.  His 
behaviors were appropriate to context.  Suicidal and 
homicidal thinking was admitted and then denied.  Plans, 
means, and intent were absent.  Personal hygiene was good.  
Activities of daily living were assessed as good.  The 
Veteran was oriented times four.  Long term memory, short 
term memory, and functional test of memory were good.  
Attention and concentration were also good.  Obsessions and 
compulsions or rituals were present, but mildly intrusive, 
such as counting people at the deer camp that he attended.  
Affect was mildly restrictive.  Panic symptoms were 
pronounced.  The veteran exhibited depression with disturbed 
sleep and anhedonia.  Prominent anxiety symptoms including 
disturbed dreams, excessive worry, and fears were present and 
pronounced.  Impulse control was good.  Effect on motivation 
and mood was pronounced.  Quality of sleep was poor with 
multiple waking.  Insight was demonstrated and judgment was 
good.  Intelligence was high average.  Further psychiatric 
testing was completed.  The diagnosis of PTSD was confirmed.  
The GAF was 50.  The Veteran was competent to handle his 
finances.  The Veteran had a loss of adaptability for job, 
school, family, friends, and other areas.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  
A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

The Veteran has been assigned a 70 percent rating for PTSD.  
The Veteran does not meet the criteria for a 100 percent 
rating because his PTSD is not productive of total 
occupational and social impairment.  The Veteran does not 
have gross impairment in thought processes or communication.  
He does not suffer from persistent delusions or 
hallucinations; he denied having these symptoms.  His 
behavior is not grossly inappropriate; he was appropriate on 
examination.  He is able to perform activities of daily 
living, including maintenance of minimal personal hygiene.  
In fact, his hygiene has been noted to be good.  He is 
oriented to time and place.  The Veteran has demonstrated 
some memory impairment, but he does not have memory loss for 
names of close relatives, own occupation, or own name.  The 
Board is aware that the symptoms listed under the 100 percent 
evaluation are essentially examples of the type and degree of 
symptoms for that evaluation, and that the Veteran need not 
demonstrate those exact symptoms to warrant a 100 percent 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  However, the Board finds that the preponderance of 
the evidence, including the clinical findings, shows that the 
Veteran's PTSD symptoms more nearly approximate occupational 
and social impairment with deficiencies in most areas.  The 
evidence does not support a finding of total occupational and 
social impairment.  He has maintained some social/family 
relationships.  Most recently, the VA examiner noted that his 
industrial impairment is moderate (due to the PTSD).  
Accordingly, the Board concludes that the criteria for a 100 
percent rating are not met.  




Bilateral Hearing Loss


In March 2004, the Veteran was afforded an audiological 
evaluation.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
30
80
80
LEFT

20
55
90
95

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The puretone threshold average in the right ear was 52.50.  
The puretone threshold average in the left ear was 65.  

Thereafter, in May 2004, the Veteran was afforded a VA 
audiological evaluation.  Puretone thresholds, in decibels, 
were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
30
85
80
LEFT

20
55
90
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
The puretone threshold average in the right ear was 53.75.  
The puretone threshold average in the left ear was 63.75.  

In August 2009, the Veteran was afforded a VA audiological 
evaluation.  Puretone thresholds, in decibels, were as 
follows:






HERTZ




1000
2000
3000
4000
RIGHT

20
30
80
85
LEFT

15
75
95
100

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
The puretone threshold average in the right ear was 53.75.  
The puretone threshold average in the left ear was 71.25.  

The examiner considered the effect on an occupation which was 
significant in that he had hearing difficulty with 
conversational speech.  However, there were no further 
effects on usual daily activities.  

In evaluating service connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Testing for hearing 
loss is conducted by a state-licensed audiologist, including 
a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Copies of the 
pertinent tables were provided to the veteran in the 
statement of the case.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

The Veteran maintains that he has difficulty hearing as well 
as understanding speech.  The Veteran is competent to report 
having difficulty hearing.  He is also credible in his 
statements in that regard.  However, he is not competent to 
provide an opinion regarding his exact audiological findings 
at various Hertz levels or of his speech recognition scores 
as these matters require medical expertise and a complex 
medical assessment.  See Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007).

Under the rating criteria, the VA evaluations show that the 
Veteran has Level I hearing on the right and Level II hearing 
on the left.  When combined, the result is a non-compensable 
or 0 percent disability evaluation.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for 
application because the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more. 

The Board further finds that 38 C.F.R. § 4.86(b) is not for 
application as to the right ear because puretone threshold is 
not 30 decibels or less at 1000 Hertz, and 70 decibels or 
more at 2000 Hertz, on any of the examinations.  With regard 
to the left ear, on the 2009 examination, puretone threshold 
was 15 decibels at 1000 Hertz, and 75 decibels or more at 
2000 Hertz.  As such, the Board must consider whether Table 
VI or Via provides a higher numerical.  Table VI provides for 
a higher numerical of VI.  Using VI (as opposed to II) under 
Table VII, the resulting score is still noncompensable.  

The Board acknowledges the Veteran's contentions regarding 
his difficulty hearing, however, the audiology examinations 
yielded results warranting a non-compensable rating 
throughout the appeal period.  This objective evidence is 
more persuasive with regard to the level of disability under 
the Rating Schedule as it specifically pertains to that 
rating criteria.  The Veteran has not provided the Board with 
any medical evidence that the VA audiometric testing was 
inaccurate nor has he presented evidence from an alternative 
form of audiological testing which he believes is more 
representative of his degree of impairment and which shows 
indications of hearing loss substantially greater that that 
shown on VA examinations.  See Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  The VA hearing test is simply a basis to 
evaluate the nature and extent of the Veteran's hearing loss 
in an objective manner.  The testing does not suggest that 
the Veteran does not have some problems with his hearing, 
simply that the current hearing loss does not provide a basis 
to grant compensation at this level of disability.  The Board 
has reviewed the treatment records and VA examinations, but 
finds no basis to award the Veteran a higher evaluation.  The 
Board finds that the VA audiological evaluations were 
properly conducted and valid.  Also, a review of the 
audiological examination reflects that the examiner 
(audiologist) did provide an adequate description of the 
functional effects of the Veteran's hearing loss.  In this 
regard, the examiner noted that while there was an impact on 
the Veteran's ability to work, there was no effective on 
daily usual activities.  


Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
preponderance of the evidence is against a rating in excess 
of 70 percent for PTSD and a compensable rating for bilateral 
hearing loss.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there 
is a three- step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's PTSD 
and hearing loss with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describes the Veteran's disability levels and symptomatology; 
as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disabilities, beyond 
what is contemplated in the rating schedule.  Moreover, the 
matter of a total rating under 38 C.F.R. § 4.16(a) is under 
consideration at the RO.  

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disabilities' 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  

Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD is denied.  

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


